Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
Claim 1 recites “welding nut”.  The Office interprets the “welding” is the process.  The Claim Rejection is made based on the structural limitation.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “external portion” in claim 1, “attaching member” in Claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“external portion” listed as item 50, and described as the temperature sensor.
“attaching member” listed as item 60, and described in Page 5, Line 14-18.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Reference to Claims 14, 17, 19 and 20
Claims 14, 17, 19 and 20 recites “the cylindrical portion has outer diameter ranging from 80 mm to 160 mm, and a length of the temperature reaction portion along a circumferential direction of the cylindrical portion ranges from 10 mm to 20 mm”  However, the specification does not give the reason why the recited range has novelty.  Instead, the specification recites the ranges are a design example.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant provided prior art JP2008106738 (or US Patent Publication 2008/0078191) to Morishita et al (Morishita) in view of US Patent Publication 2007/0125690 to Hakola.
In Reference to Claim 1
Morishita discloses a compressor comprising: a casing (Fig. 1A, 2) having a cylindrical portion, a compression mechanism (Fig. 1A, 3) fixed to an inner peripheral surface of the cylindrical portion; an external portion (Fig. 1A, 20) including a temperature reaction portion (Fig. 1, 20) that reacts to a 
Morishita does not teach the detail of the mounting structure.
Hakola discloses a nut (Fig.2, 38, nut plate) welded (Paragraph 19) to the outer peripheral surface of the cylindrical portion to mount the external portion on the outer peripheral surface of the cylindrical portion; and a bolt (Fig. 2, 40) that fixes the external portion to the welding nut.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Morishita to incorporate teachings from Hakola.  Doing so, would result in the sensor of Morishita being attached to the cylindrical wall with the welded nut plate as being taught by Hakola.  Both Morishista and Hakola apply sensor to a cylindrical wall.  Hakola resolve the same problem with predictable result of success.
In Reference to Claim 2
Morishista discloses the compressor with the thermal sensor.
Morishita does not teach how the thermal sensor is attached to the casing.
Hakola teaches the sensor being secured to the casing outer wall by two bolts (Fig. 1, 40) to the welded nut plate, along a first direction, and the first direction which is an axial direction of the cylindrical portion (as showed in Fig. 1)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Morishita to incorporate teachings from Hakola.  Doing so, would result in the sensor of Morishita being attached to the cylindrical wall with the welded nut plate as being taught by Hakola.  Both Morishita and Hakola apply sensor to a cylindrical wall.  Hakola resolve the same problem with predictable result of success.
The combination of Morishita and Park as applied to Claim 2 teaches a single nut plate with two nut holes.  It would have been obvious to one having ordinary skill in the art at the time the invention was 
In Reference to Claim 3
Morishita teaches a position of the temperature reaction portion (Fig. 1A, 20) along the first direction above a range of a fixing portion (Fig. 1A, 36) along in the first direction, and the fixing portion fixes the compression mechanism to the cylindrical portion
Morishsita does not teach the position of the temperature reaction portion along the first direction within the range of the fixing portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the temperature reaction portion at the fixing portion in order to measure the temperature at a desired location, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
In Reference to Claim 8
Morishita discloses the thermal detector secured to the casing of the compressor.
The combination of Morishita and Hakola as applied to Claim 1 does not teach the position range of the thermal detector.  However, the Office considers that the position of the thermal detector is merely a design parameter, since the Applicant does not provide any specific reason of keeping the recited range of the cylindrical portion and the ranges of the thermal detector.
In Reference to Claim 14
Morishita discloses the thermal detector secured to the casing of the compressor.
The combination of Morishita and Hakola as applied to Claim 2 does not teach the position range of the thermal detector.  However, the Office considers that the position of the thermal detector is merely a design parameter, since the Applicant does not provide any specific reason of keeping the recited range of the cylindrical portion and the ranges of the thermal detector.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morishita and  Hakola as applied to claim 2 above, and further in view of US Patent Publication 2015/0060028 to Irmler.
In Reference to Claim 10
The combination Morishita and Hakola teaches the nut plate being welded to the casing.
Irmler teaches a spot welding is an alternative welding method (Paragraph 50)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Morishita and Hakola as applied to Claim 2 to incorporate teachings from Irmler.  Doing so, would result in the nut plate of Morishita being attached to the cylindrical wall by spot welding, since Irmler provides a method of securing plate by welding with predictable result of success.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morishita and Hakola as applied to claim 2 above, and further in view of US Patent 5,632,912 to Cecil.
In Reference to Claim 11
The combination Morishita and Hakola as applied to Claim 2 teaches the nut plate being welded to the casing.
Cecil teaches projection welding is an alternative welding method (Col. 10, Line 35-40 )
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Morishita and Hakola as applied to Claim 2 to incorporate teachings from Cecil.  Doing so, would result in the nut plate of Morishita being attached to the cylindrical wall by spot welding, since Cecil provides a method of securing plate by welding nut with predictable result of success.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morishita and  Hakola as applied to claim 1 above, and further in view of Irmler.
In Reference to Claim 4

Irmler teaches a spot welding is an alternative welding method (Paragraph 50)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Morishita and Hakola as applied to Claim 1 to incorporate teachings from Irmler.  Doing so, would result in the nut plate of Morishita being attached to the cylindrical wall by spot welding, since Irmler provides a method of securing plate by welding with predictable result of success.
In Reference to Claim 17
Morishita discloses the thermal detector secured to the casing of the compressor.
The combination of Morishita and Hakola as applied to Claim 4 does not teach the position range of the thermal detector.  However, the Office considers that the position of the thermal detector is merely a design parameter, since the Applicant does not provide any specific reason of keeping the recited range of the cylindrical portion and the ranges of the thermal detector.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morishita and Hakola as applied to claim 1 above, and further in view of Cecil.
In Reference to Claim 5
The combination Morishita and Hakola as applied to Claim 1 teaches the nut plate being welded to the casing.
Cecil teaches projection welding is an alternative welding method (Col. 10, Line 35-40)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Morishita and Hakola as applied to Claim 1 to incorporate teachings from Cecil.  Doing so, would result in the nut plate of Morishita being attached to the cylindrical wall by spot welding, since Cecil provides a method of securing plate by welding nut with predictable result of success.

Allowable Subject Matter
Claims 6, 7, 9, 12, 13, 15, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner




/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/29/2021